DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-8 and 10-15 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2020 has been entered, including the letter of Suspension, for three months, in which said suspension is now concluded. 
 
Affidavit
Inventor Bandoh’s education, time and experience in these matters are greatly appreciated.
It is asserted, that the Bourne describes blanching vegetables (not potatoes) and suggests including acid to improve vegetable firmness. Bourne states that the acid can be included in blanch water or by adding the acid into the can just prior to closing the can (Bourne at col. 2, Il. 51-56).

It is well known in the art that conventional canning processes are detrimental to |the texture of vegetables, and canned vegetables generally have softer textures than fresh vegetables. Therefore, it is not surprising that Bourne would want to try to increase the firmness of the vegetables via the acid addition step. 
In contrast, my pending application describes a process for preparing a packaged product containing diced potato pieces and other vegetable pieces. The process is surprisingly effective to maintain fresh characteristics of the potato and vegetable pieces for at least 75 days. Rather than using the high temperatures of a conventional canning process, our method includes high pressure processing. 
Though high pressure processing can increase the shelf life of various food products, its efficacy in certain food products can be particularly limited, such as food products with low moisture content, and does not achieve sterilization like conventional canning processes. 
For example, I found that high pressure processing of diced potatoes is effective to improve shelf life but not to at least 75 days as recited in the claims of this application. Instead, it is my experience that the shelf life of diced potatoes treated with blanching but not in acid media and combined with high pressure processing would be no more than about 45 days. 
In response,  it would have been reasonable for one of skill in the art to use the specifically taught step of inactivating microorganisms, HPP, because Velasco provides 
Further, it is noted that the required criteria for a proper showing of unexpected results has not been provided to the office.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, 
Also, in this case the claims require so many process steps, open to so many process parameters, that they include many factors at many levels.  This means that the experimental design for such a showing will have to provide many experimental runs.  Then they all have to be repeated enough time to show statistical significance.  
An experimental design must consists of all combinations across all levels of each factor, as claimed. It is capable of estimating all factors and their interactions. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  In this case there are at least 7 factors (types of process steps), each having at least three levels (pressure, temperature, time, amounts of ingredients), which would amount to such a huge experiment that attempting to show unexpected results is premature at this point in time.

It is asserted, that Bourne describes that acid can be included either in blanch water or by addition to the can just prior to closing the can before a canning step. With respect to the latter option, the acid would not be part of the blanching step. However, I’ve found that these two options provided by Bourne are not equivalent when it comes 
In prior studies, I’ve found that absorption of the acid just at the surface of the potatoes (or other vegetables), such as occurs with a short acid treatment, is ineffective to significantly prolong shelf life. Inclusion of the acid at the time of blanching helps the acid to penetrate into the potatoes and to reduce the pH of the potatoes. Reducing the pH of the potato pieces to less than about pH 4.8 has a significant effect on improving the shelf life extension to “at least 75 days” when done in combination with high pressure processing. If acid is added to a container with diced potatoes just before high pressure processing but after blanching, the potatoes would be saturated with water, which reduces acid penetration during high pressure processing, and I would expect the potatoes to spoil well before the claimed “at least 75 days” minimum period of time. 
In response the modified teaching, below, shows an extended shelf life.  Further, Bourne teaches it is preferred to acidify the vegetable pieces during blanching so that the pH of the vegetable pieces after this acidification is about 4.2 (4, 51+), provides the same method Applicant is discussing, and as claimed. Although Applicants opinion are appreciated, this argument is not persuasive.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere.
Pick Your Own: Master List of Typical pH and Acid Content of Fruits and Vegetables….; published online at least by Jan. 03, 2016 at: https://web.archive.org/web/20160103134720/http://www.pickyourown.org/ph_of_fruits_and_vegetables_list.htm

Juliot: Directly-Acidified Carrot Slices…; JOURNAL OF FOOD SCIENCE-Volume 54, No. 1, 1989.

Rovere: HPP strawberry products _9 an example of processing line: © 1996 Elsevier Science B.V..

With regard to the prior art, the term/phrase "vegetables" encompasses any edible portion of a plant.

Independent claim 1
Bourne teaches methods of processing diced (Ex. 9) mixed vegetables which are frozen before being packaged (ab.), which provides a process comprising several of the 

Immersion Blanching Potatoes
Bourne teaches methods of blanching mixed vegetables (2, 25+).
Borne teaches: “The term "vegetable" is used in the description of the process of the invention herein to include at least…” (3, 10+), and lists a variety of vegetables, including root vegetables, which means that the teaching of “at least” some types of vegetables provides one of skill in the art with a reasonable expectation of the use of potatoes, another root vegetable, because they are envisaged by such by the teaching.  
Therefore it would be reasonable for one of skill in the art to use the method steps of processing vegetables for processing potatoes, including the blanching methods taught.
In the alternative, Bourne does not discuss the use of the specifically claimed vegetable, raw potatoes for immersion type blanching.
Griffiths also teaches methods of blanching raw potatoes include usual types, including steam or immersion, wherein the time for both is the same (1, 75+ and 2, 26+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of blanching vegetables, as Bourne, to include the specifically claimed vegetable, potatoes, for immersion type blanching, as claimed, because Griffiths illustrates that the art finds the specifically claimed vegetable, potatoes for immersion type blanching, as being suitable for similar intended uses, including 

pH of raw potato
Bourne does not discuss the pH of the potato being blanched.
Pick Your Own also teaches methods of using raw vegetables, and further provides that raw potatoes have a pH of 5.4 to 5.9, which encompasses that the raw potatoes being immersion blanched have a pH of between about 5 and about 6.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes vegetables, as the modified teaching of Bourne, to include the use of potatoes which have a pH of between about 5 and about 6, as claimed, because Pick Your Own illustrates that the art encompassing pH values for potatoes as being suitable for similar intended uses, including methods of preserving potatoes, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Immersion blanching in acidic media
Bourne teaches acidifying the vegetable pieces during blanching so that the pH of the vegetable pieces after this acidification is about 4.2 (4, 51+), which encompasses the claim of acidifying the potato pieces during blanching for a pH of 4.0 to 4.8.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes, as the modified teaching of Bourne, to include a step of immersion blanching in an acidic media, as claimed, 

Steam blanching other types of vegetables
Bourne also teaches steam blanching (4, 4+) other types of raw vegetables, such as at least: green beans, green peas, green peppers, cauliflower, cabbage, broccoli, onions, zucchini, celery, carrots, cucumbers, edible peapods, and wax beans (3, 10+).
The modified teaching, in Pick Your Own, illustrates that such types of vegetables, comprises pH ranges that encompass the claimed range of between about 5 and about 6 (see short article). 

Acidifying other vegetables after blanching, before further processing
Bourne teaches acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification is 4.0 to 4.8 (2, 51+). 
Bourne teaches a benefit of firmness from acidification, however, Bourne does not discuss that the acidification of the other vegetables (non-root type) is after they are blanched, prior to other processing, as claimed.
Juliot also teaches methods of preserving blanched vegetables, and further provides the use of an acidic treatment, after blanching them.




Juliot teaches that the use of acetic, citric, and fumaric acids provide the benefit of: good microbial control, overall color retention and clean, tart flavors at levels required to achieve a final pH of 3.2-4.4 (see Results and Discussion).
Such a teaching provides a step of acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification encompasses the claimed range of from 4.0 to 4.8. (2, 51+) after a step of blanching, prior to other processing steps.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables, as the modified teaching of Bourne, to include a step of acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification encompasses the claimed range of from 4.0 to 4.8. (2, 51+) after a step of blanching, prior to other processing steps, as claimed, because Juliot illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables; and further provides benefits from such a step, including: good microbial control, overall color retention and clean, tart flavors.

Freezing vegetables
Bourne teaches to freeze the blanched, acidified vegetables to 0°F (4, 20+), which reads on reducing the temperature of the blanched, acidified vegetable pieces to about 0°F to preserve them for later use (4, 25+). Since, Bourne teaches to use a quick freeze method (4, 12+), it reads on using an IQF process. 

Packaging frozen vegetables
Bourne does not discuss the packaging of the vegetables, such as hermetically sealing the vegetable pieces in flexible pouches under vacuum with a nitrogen atmosphere, as claimed.
Wilson also teaching methods of making diced vegetable products (6, 40+), and further provides that they are filled in flexible pouches, in an inert atmosphere, like nitrogen (11, 35+).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diced vegetable products, as the modified teaching of Bourne, to include placing the vegetables pieces in pouches in the nitrogen atmosphere, as claimed, because Wilson illustrates that the art finds this step to be suitable for similar intended uses, including methods of making diced vegetable products, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

The modified teaching does not discuss that the vegetables are frozen when placed into the pouches.
Tucker also provides methods of processing IQF vegetables, and further provides that they are packaged in flexible pouches after they are frozen (ti. and 6/38+).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diced vegetable products in flexible pouches, as the modified teaching of Bourne, to include a step wherein the vegetables are frozen prior to their packaging, as claimed, because Tucker illustrates that the art finds suitable for similar intended uses, including methods of making diced vegetable products in flexible pouches, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

HPP Processing
Bourne teaches to blanch produce, then freeze it, thaw it, package and sterilizing it (i.e. destroying microorganisms).
Bourne does not teach the use of the specifically claimed method for destroying microorganisms by thawing and then subjecting the thawed produce (i.e. vegetables) to HPP (after it was frozen) to inactivate microorganisms (0053-0054)
Velasco also teaches about processing vegetables that have been blanched, and IQF frozen, packaged then sealed and further provides the specifically claimed step of inactivating microorganisms.
Velasco also teaches about processing vegetables that have been blanched, and IQF frozen, packaged then sealed; and further provides that afterwards this they are subjected to a high pressure process (HPP) at up to room temperature (0051).  The food is taught to have a 120 day shelf life (0054).  


Velasco teaches by using a HPP step, there are benefits of an extended shelf life (0050) and that the natural flavor and nutrients are retained (0053).
Velasco teaches the HPP step is taught to be conducted at temperatures of refrigeration up to room temperature, from 0 up to 25 °C, for 1 to about 20 minutes, which reads on a step of thawing and subjecting the thawed produce to HHP (0057), as claimed, because thawing begins as soon as an item is exposed to temperatures above 0 °C.
Absent a clear showing of the thawing, Rovere is also applied to teach methods of processing vegetable matter that has been quick frozen, stored in a freezer and then thawed, before high pressure treatment (see Fig. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of processing produce (i.e. vegetables) by blanching,  freezing, thawing and then destroying microorganisms, as Bourne, to include the specifically claimed step of destroying microorganisms, high pressure processing (HPP), as claimed, because the combination of Velasco and Rovere illustrate that the art finds this method of destroying microorganisms to be suitable for similar intended uses, including methods of processing produce (i.e. vegetables) by blanching,  freezing, thawing and then destroying microorganisms matter (See MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Velasco teaches benefits of this step include of an extended shelf life, and retention of natural flavor and nutrients.

Shelf life
As for the shelf life of the packaged food product, it would be reasonable for one of skill in the art to expect that similar methods of making a similar produce product using similar ingredients and similar process steps would achieve similar properties, including wherein the process enables freshness of the vegetable pieces to be maintained in the pouches in the sealed pouches at refrigerated temperatures for at least 75 days.
Further, the modified teaching, in Velasco, provides a 120 day shelf life (0054).  

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of preserving vegetables, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).


Independent claim 12
All of the limitations of claim 12 are discussed in the rejection of independent claim 1 above.

Dependent claims
As for claim 2, Bourne provides acidifying vegetable pieces so that the pH of the vegetable pieces after this acidification is below 4.5 (2, 63+), which encompasses the claim of the pH of the potato pieces after acidification is about 4.4 to about 4.6. 

As for claim 13, Bourne provides a two-step blanching with acidifying, including: step a) blanching, including methods of immersion (3, 15+) with acid  (4, 49+); and step b) blanching, including the same/similar method as used in step a) (4, 2+).
Since, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).
In this case, the following particulars of the apparatus, do not make a distinction over the process of blanching taught by Bourne, as do not materially affect the preparation of packaged diced vegetable pieces during the step of blanching, because Borne provides that the vegetable pieces are blanched. Said particulars of the apparatus include:

wherein the first acidification step includes the use of a conveyor; and 
wherein the second acidification step includes pieces conveyed through an acidification flume to a delivery location while immersed in the acidic media.
As for the blanching being continuous, Bourne provides that blanching steps of steps a) and b) are back to back (2, 22+), which provides that they are continuous (i.e. forming an unbroken process).

As for claim 14, the limitations that materially affect/make a patentable distinction over the process of preparing packing vegetables, as discussed in the rejection of claim 13, include blanch times, including:
wherein in the first acidification step, the blanch time (i.e. dwell time) is about 2 minutes, and 
in the second acidification step, the blanch time is about 1 to about 3 minutes.  
Bourne teach that blanching step b) repeats step a) wherein blanching (i.e. the heating step) is for 2 to 30 minutes (3, 20+), which encompasses wherein in the first acidification step, the blanch time (i.e. dwell time) is about 2 minutes, and in the second acidification step, the blanch time is about 1 to about 3 minutes.  

As for claim 15, the limitations that affect the process in a manipulative sense, include: after the second acidification step access acidic media is removed from the vegetable pieces, and that this step occurs prior to the subsequent freezing using the IQF process.

Bourne teaches that after steps a) and b), the vegetable pieces are sprayed with water, and well drained with an air blast and then frozen quickly (4, 7+), which provides that after the second acidification step access acidic media is removed from the vegetable pieces  prior to the subsequent freezing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Wyslotski (2003/0087015).
As for claim 5, the modified teaching above does not discuss the known use of microwavable cups.
Wyslotski also teaches methods of packaging food, and further provides that sealed pouches containing food are inserted into a microwavable cup, wherein a lid is provided to the cup, to provide an enclosed environment for the pouches containing the food (see ab., 0008, 0032+, and the Figs.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of packaging food in sealed pouches, as the modified teaching of Bourne, to include that sealed pouches containing food are inserted into a microwave cup with a lid to provide an enclosed environment for the pouches containing the food, as claimed, because Wyslotski illustrates that the art finds such a step to be suitable for similar intended uses, including methods of packaging food in sealed bags, 

The modified teaching, in Rovere (as discussed above), provides that packaged produce is stored in a refrigerated environment (see Fig. 1), therefore a step of refrigerating the microwavable cup containing the sealed pouches with the thawed vegetable pieces would have been obvious because the teaching of packaged produce being stored in a refrigerated environment encompasses such a claim.
Further, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making packaged food, as the modified teaching of Bourne, to include a step of refrigerating the microwavable cup containing the sealed pouches with the thawed vegetable pieces, as claimed, because Rovere shows that such a step is known; and further one of skill in the art would have the common knowledge that produce is perishable, and refrigeration is known to extend the shelf like of perishable food.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442) and Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Yaldigard.
Yaldigard: The principles of ultra high pressure technology and its application in food processing/preservation…; African Journal of Biotechnology Vol. 7 (16), pp. 2739-2767, 18 August, 2008.


Yaldigard also teaches methods of processing foods (ti.), including those that are packaged (beginning of pg. 2742), and further provides that with high pressure processing of foods, foods are subjected to ultra high hydrostatic pressure (UHHP or UHP), generally in the range of 100-1000 MPa. The processing temperature during pressure treatments can be adjusted from below 0°C to above 100°C with exposure times ranging from a few seconds to over 20 min (pg. 2740, starting with the last para. of col. 1), which encompasses the claimed process parameters for high pressure processing. Yaldigard further provides that use of high pressure processing provides the benefit of nutritionally healthier foods, that are more convenient in use (e.g. easier to store and prepare), fresher (e.g. chill-stored), more natural and therefore less heavily processed (e.g. mildly heated), less heavily preserved (e.g. less acid, salt, sugar) and less reliant on additive preservatives (e.g. sulfite, nitrite, benzoate, sorbate) than previously relied on (starting at the bottom of pg. 2739).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making packaged food products, as the modified teaching of Bourne, to include a step of high pressure processing, as claimed, because Yaldigard illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making packaged foods, and further provides a variety of benefits to its use, as discussed above.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Pedreschi and WHF.
Pedreschi: Reduction of acrylamide formation in potato slices during frying; LWT - Food Science and Technology Volume 37, Issue 6, September 2004, Pages 679-685.

WHF: Worlds Healthiest Foods: What is Acrylimide…; published online at least by Sept. 30, 2011 at: https://web.archive.org/web/20110930134511/http://www.whfoods.com/genpage.php?tname=george&dbid=260

Bourne does not discuss, that the acidic treatment includes citric acid and water, as in claims 7-8.
As for claim 8, Pedreschi also teaches methods of preserving potatoes, with a treatment step of immersing them in an acidic solution (ab.); and further provides that the acidic solution comprises water and 1 or 2 wt% citric acid (ab. step (iii)) at a pH of 2.25 to 2.71 (3.3. Immersion in acid solutions), which encompasses: the acidified potato pieces include, in addition to the potato pieces themselves, citric acid and water, but are substantially free of other ingredients, as in claim 8.
Pedreschi also teaches that such a step provides the benefit of reducing the acrylamide in the food after it is cooked (ab.). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes by using an acidic treatment, as the modified teaching of Bourne, to include the use of citric acid and water in the post blanch acidic treatment, as claimed, because Pedreschi illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving potatoes by using an post blanch acidic treatment, which further shows that it was known for such a thing to have been done; and provides the benefit of reducing the acrylamide in the food after it is cooked. See MPEP 2144.07.

As for claim 7, WHF also teaches that acrylamide has been determined to pose a risk of cancer, wherein certain foods, shown in the Tables therein, have a higher amount of acrylamide that other foods.  These foods include potatoes as discussed above and carrots, another vegetable taught by Borne and Juliot (in the modified teaching above).
Therefore, one of skill in the art of making foods having a reduced acrylamide content would have a reasonable expectation of success in applying Pedreschi’s post blanch acidic treatment to carrots (i.e. other vegetables), as in claim 7, for the benefit of reducing the acrylamide content in the carrots after they are cooked.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables by using an acidic treatment, as the modified teaching of Bourne, to include: the use of citric acid and water in the acidic treatment, as claimed, because Pedreschi illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables by using an acidic treatment, which further shows that it was known for such a thing to have been done; and WHF illustrates that such a step provides the benefit of reducing the acrylamide content in the other vegetables after they are cooked.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Inglis (6,224,930).
The modified teaching does not discuss the use of a conveyor to convey vegetables through an acidification vessel.
Inglis also teaches methods of preserving vegetables (2, 65+) with steps of chemically altering them with a food grade acid; and further provides the use of commercially available flow wrapping equipment utilizing a conveyor and exposure of the treated material in a treatment tunnel (i.e. acidification vessel) (2, 55+ and Fig. 2, part 26 gas head and part 25 conveyor).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables by using a step of acidification, as the modified teaching of Bourne, to include the use of a conveyor to convey vegetables through an acidification vessel, as claimed, because Inglis illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables by using a step of acidification,. See MPEP 2144.07.






Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Wiki.
Wiki: Wikipedia: List of culinary knife cuts; published online at least by March 13, 2015 at: https://web.archive.org/web/20150313145732/https://en.wikipedia.org/wiki/List_of_culinary_knife_cuts

Size of vegetable pieces
As for claim 11, processed vegetables are commonly known to be diced into sizes of 1/8 to 7/8 inch, however, Bourne does not discuss the size attributed to a dice.
Wiki also teaches about dicing, and further provides that the size of a dice is between about 0.25 to 0.75 inches, which encompasses the claim of each vegetable piece having a minimum dimension of greater than about 1/8 inch and a maximum dimension of less than 7/8 inch.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of dicing, as the modified teaching of Bourne, to include that each vegetable piece has a minimum dimension greater than about 1/8 inch and a maximum dimension of less than 7/8 inch, as claimed, because Wiki illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of dicing. See MPEP 2144.07.

Response to Arguments
It is asserted, that for the sake of convenience, in Section I below Applicant has reproduced the arguments presented in Applicant's Response filed June 25, 2021. In Section II, Applicant has added additional arguments specifically directed to new claims 13-15. 
In response, Applicant’s timely response is appreciated.
 
It is asserted, that Bourne describes a method for improving the firmness of canned vegetables which are frozen before canning and sterilizing. (Bourne, col. 1, 11. 23-25.) The method of Bourne includes a two-step blanching process, followed by freezing, storing, thawing, canning, and sterilization. (Bourne, col. 2, 11. 25-41.) The Office Action cites Velasco and Rovere for purportedly describing using high pressure processing ("HPP") and maintains that it would have been obvious to have modified the method of Bourne "because the combination of Velasco and Rovere illustrate that the art finds such ordered steps to be suitable for similar intended uses, including methods of processing produce/vegetable matter." (Office Action, p. 10.) Applicant respectfully submits that there is no motivation to combine Bourne with Velasco and/or Rovere. 
In Applicant's previous response dated November 11, 2020, Applicant argued that the Bourne reference already solves the problems that Velasco and/or Rovere purport to solve with the use of high pressure processing, thus there is no motivation for combining Bourne with Velasco and/or Rovere. 
For instance, Velasco describes using high pressure processing to inactivate the vegetative enzymes and to reduce pathogenic and spoilage microorganisms. (Velasco, 
The Office Action on page 21 argues that "[t]he combination of Velasco and Rovere illustrate that the art finds that the claimed ordered steps of thawing, then HPP are suitable for similar intended uses, including methods of processing produce/vegetable matter, which is a proper grounds of obviousness based on MPEP 2144.07." However, Applicant notes that "[w]hen one of the references cited by the Examiner by itself satisfies the Examiner's articulated reason for the combination, it tends to 'indicate that the rejection is not based [on] some rational underpinning, but rather, on impermissible hindsight." (See, e.g., Ex parte Kraft Foods Global Brands LLC, Appeal No. 2011-005770, Reexam No. 90/008,843, Decision on Appeal dated August 19, 2011, page 11, lines 5-11.) In the present case, since Bourne obviates the need for using high pressure processing by using a sterilization/retort step, there would have been no reason to replace Bourne's canning step with high pressure processing. 
In response, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of processing produce (i.e. vegetables) by blanching,  freezing, thawing and then destroying microorganisms, as Bourne, to include the specifically claimed step of destroying microorganisms, high pressure 
As for hindsight, in this case, examination only takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, therefore such a reconstruction is proper.

It is asserted, that as explained in the previously submitted Declaration of Kwaku Bandoh Under 37 C.F.R. § 1.132 dated April 26, 2019 (hereinafter the "Bandoh Declaration"), the high pressure processing of food products having a low moisture content generally does not achieve the same level of sterilization as conventional canning. (Bandoh Declaration, ¶ 5.) Thus, one of Page 6 of ordinary skill in the art starting with Bourne would have had no reason to look to Velasco and/or Rovere for guidance on how to inactivate the vegetative enzymes and reduce pathogenic and spoilage microorganisms, as Bourne already purports to achieve these objectives and does so using a technique that arguably provides greater sterilization potential than the high pressure processing described in Velasco and/or Rovere. Accordingly, one of not have combined Bourne and Velasco and/or Rovere in the manner alleged by the Office Action. 
In response, Velasco teaches alternate steps of destroying microorganisms, by  using HPP, further provides the benefit of extended shelf life, while retaining flavor and nutrients, one in the art would be motivated to use HPP as the specific method of destroying microorganisms.  Therefore this argument is not persuasive.

It is asserted, that the Office Action also argues on page 21 that "MPEP 2143.02 is clear that a rationale to support a conclusion that a claim would have been obvious is that the reference provide a reasonable expectation of success, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art." Applicant notes that to reject a claim based on this rationale, an Examiner must, among other requirements, articulate the following: (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) whatever 
(See MPEP § 2143(I)(A).) 
	In response, it is unclear as to what Applicant is specifically pointing to that the Examiner failed to provide in the obviousness of using the specifically taught step of inactivating microorganisms, HPP, as taught above,
  
It is asserted, that Bourne describes that acid can be included either in blanch water or by addition to the can just prior to closing the can before a canning step to improve firmness of the vegetables. (Bourne, col. 4, 11. 49-62.) As explained in the Bandoh Declaration, the two acidifying options provided by Bourne are not equivalent when it comes to treating diced potatoes, particularly before high pressure processing. (Bandoh Declaration, ¶ 6.) Instead, it was found that the acid should be included during an immersion blanching step to ensure that the potatoes sufficiently absorb the acid prior to high pressure processing. (Id.) Inclusion of the acid at the time of blanching helps the acid to penetrate into the potatoes and to reduce the pH of the potatoes and reducing the pH of the potato pieces to less than about pH 4.8 has a significant effect on improving the shelf life extension to "at least 75 days" when done in combination with high pressure processing. (Id.) Conversely, if acid is added to a container with diced potatoes just before high pressure processing but after blanching, the potatoes would be saturated with water, which reduces acid penetration during high pressure processing, resulting in potatoes that would spoil well before the claimed "at least 75 days" minimum period of time. (Id.) Since the acid in Bourne may be added either in the 
Moreover, as explained in paragraph 5 of the Declaration, the efficacy of high pressure processing in food products with low moisture content can be particularly limited. For example, it was found that high pressure processing of diced potatoes is effective to improve shelf life but not to at least 75 days as recited in the pending claims. (Bandoh Declaration, ¶ 5.) Instead, the shelf life of diced potatoes treated with blanching but not in acid media and combined with high pressure processing would be expected to be no more than about 45 days. (Id.) However, combining immersion blanching in acid with high pressure processing is surprisingly effective to maintain fresh characteristics of diced potatoes (and other vegetable pieces) for at least 75 days - which is significantly longer than the no more than 45 days expected using high pressure processing without adding acid during blanching. 
Given that high pressure processing alone of blanched diced potatoes does not achieve sufficient freshness for at least 75 days, and there is no recognition by Bourne that the timing of acid addition to vegetables (let alone diced potatoes) in combination with high pressure processing is a results-effective variable for improving refrigerated shelf-stability, the unexpected improvement in the refrigerated shelf-stability of diced 
	In response, as noted in previous Office Action, Applicant has not provided a proper showing of unexpected results.  For more detail on how to achieve this, see the Affidavit section above.

It is asserted, that newly presented Claims 13-15 are not taught.
In response, please see the modified teaching above, necessitated by said amendments, wherein the modified rejection shows that Bourne provides the claimed limitations, of claims 13-15, which make a patentable distinction over the method of preparing packaged vegetables.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793